Citation Nr: 1203383	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  99-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a separate rating for neurological manifestations resulting from surgery (endarterectomy) to repair a total occlusion of the right carotid artery.

2.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for a left carotid artery blockage and additional disability associated thereto.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 1957.

This matter comes before the Board of Veterans' Appeals  (Board) from a December 1997 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to compensation under 38 U.S.C.A. § 1151 for artery blockage.  In June 1999, the Veteran testified at a hearing that was held before a hearing officer at the RO.  In November 2000, he presented testimony at a hearing conducted at the VA Central Office in Washington, D.C., before the undersigned Veterans Law Judge.  Transcripts of both hearings have been obtained and associated with the record for the Board's review and consideration.

By history, this case has been remanded by the Board for additional evidentiary and procedural development several times during the course of this appeal.  Due to the complex nature of the procedural history in this case, in a January 2010 appellate decision/remand, the Board provided a detailed outline of how the matters on appeal arrived before the Board.  In pertinent part, the Board notes that in June 1997, the Veteran filed a claim under the provisions of 38 U.S.C. § 1151 for negligent treatment by a VA medical center (VAMC) for carotid artery blockage; although he stated that it was particularly the right artery that was blocked, he mentioned both his right and left arteries in his claim.  In essence, he contended that if he had received proper timely treatment from the VAMC, his right artery would not have been totally blocked and his left artery would have been less blocked.  Subsequently, although initially both the right and left carotid arteries were discussed in relation to the Veteran's claim, the issue was rephrased as entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for total occlusion of right carotid artery.  Despite the rephrasing, it was noted that the Veteran never formally withdrew the matter of the left carotid artery blockage; thus, the Board considered the issue of the left carotid artery blockage as pending.  By April 2008 Board decision, the claim for compensation under the provisions of 38 U.S.C. § 1151 for total occlusion of the right carotid artery was granted.  Subsequently, the Veteran's representative clarified that the Board had not addressed, inter alia, the claim for VA compensation for a left carotid artery blockage under 38 U.S.C.A. § 1151. 

In October 2010, the Board remanded the case to the Appeals Management Center in Washington, D.C., for further evidentiary development relating to, inter alia, the claims for a left carotid artery blockage under 38 U.S.C.A. § 1151 and entitlement to a separate rating for neurological manifestations resulting from surgery (endarterectomy) to repair a total occlusion of the right carotid artery.  Following this development, the aforementioned claims were readjudicated and the prior denials of both were confirmed in an October 2011 rating decision/supplemental statement of the case.  The case was returned to the Board in December 2011 and the Veteran now continues his appeal.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  The Veteran is in receipt of VA compensation under the provisions of 38 U.S.C. § 1151 for total occlusion of his right carotid artery.

2.  In April 2008, the Veteran underwent an endarterectomy to repair total occlusion of his right carotid artery, resulting in post-operative residuals that included dysesthesias and hypesthesia of the right neck at an area extending from below the mandible to the area of the endarterectomy incision site and posteriorly along the course of the sternocleidomastoid to the area behind the right ear.

3.  The preponderance of the credible and probative evidence of record shows that the Veteran's left carotid artery blockage had worsened as a result of a lack of timely follow-up VA treatment upon determining that it was 50 - 60 percent stenosed in September 1995, and that additional disability, manifested by recurring whiteouts and near-fainting episodes, had resulted, which were extent at the time the claim was filed and for a period during the pendency of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a separate rating for dysesthesias and hypesthesia of the right neck as neurological manifestations of residuals resulting from right carotid endarterectomy have been met.  38 C.F.R. § 3.310(a) (2011). 

2.  During the pendency of the claim, the criteria for VA compensation under the provisions of 38 U.S.C. § 1151 for left carotid artery blockage with recurring whiteouts and near-fainting episodes were met.  38 U.S.C.A. §§ 1151, 5107(b) (West 1991); 38 C.F.R. 3.358 (1996); Brown v. Gardner, 513 U.S. 115 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance of Act of 2000 and VA's duties to notify and assist.

As will be further discussed below, the Veteran's claims of entitlement to a separate rating for neurological manifestations resulting from right carotid endarterectomy and § 1151 compensation for a left carotid artery blockage and additional disability associated thereto are being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) with regard to these claims is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thusly, there is no need to engage in any analysis with respect to whether the requirements of the VCAA and VA's duties to notify and assist have been satisfied concerning this appeal.

(a.)  Entitlement to a separate rating for neurological manifestations resulting from surgery (endarterectomy) to repair a total occlusion of the right carotid artery.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  VA compensation for a qualifying additional disability under 38 U.S.C. § 1151 will be awarded in the same manner as if such additional disability were service-connected.  See 38 U.S.C.A. § 1151(a).

As relevant, a May 2007 rating decision (implementing the favorable determination of an April 2007 Board decision) awarded the Veteran VA compensation under the provisions of 38 U.S.C. § 1151 for total occlusion of the right carotid artery.  Private hospital records show that in April 2008, the Veteran underwent an endarterectomy to repair total occlusion of his right carotid artery, resulting in post-operative residuals that included a right neck scar, for which VA compensation has already been awarded.  The Veteran now contends that he also has neurological manifestations of post-operative residuals associated with his April 2008 right carotid endarterectomy, for which assignment of a separate evaluation is warranted.  

On VA examination in April 2010, the examiner noted that the Veteran displayed diminished sensation on his right neck at an area extending from below the mandible to the area of the endarterectomy incision site and posteriorly along the course of the sternocleidomastoid to the area behind the right ear.  Diminished sensation at the aforementioned region was objectively determined using a 10-gram filament.  Numbness of the right carotid endarterectomy scar was also reported in prior outpatient treatment notes.  The diagnosis presented on examination in April 2010 was dysesthesias and hypesthesia related to the right external carotid endarterectomy incision.  On VA examination in December 2010, the Veteran reported having continuing numbness at his neck incisions (to include a recent left carotid endarterectomy performed in October 2010).

The evidence clearly demonstrates that the Veteran currently experiences numbness and loss of topical sensation in and around the area of his right carotid endarterectomy site.  VA compensation under 38 U.S.C. § 1151 has been awarded for occlusion of the right carotid artery, and the Veteran has been awarded service connection for the post-operative residual neck scar of this procedure.  The neck scar is rated based on associated disfigurement and pain due to poor healing or nourishment, or functional impairment due to pain or adhesion to the underlying tissues, pursuant to the criteria contained in 38 C.F.R. § 4.118, Diagnostic Codes 7800 - 7805.  However, the aforementioned Diagnostic Codes do not contemplate impairment manifested by numbness or loss of external sensory perception.  As the presence of such impairment has been clinically demonstrated on objective examination, and as it has been directly linked to surgery performed to treat a disability for which VA compensation under 38 U.S.C. § 1151 has been awarded, an award of a separate rating for dysesthesias and hypesthesia of the right neck as neurological manifestations of residuals resulting from right carotid endarterectomy is granted. 

(b.)  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for a left carotid artery blockage and additional disability associated thereto.

The statutory criteria applicable to claims for benefits under the provisions of 38 U.S.C. § 1151 underwent a significant revision, effective October 1, 1997.  Amendments to 38 U.S.C. § 1151 made by Public Law 104-204 now require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  

However, those amendments apply only to claims for compensation under 38 U.S.C. § 1151 which were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Because the Veteran filed his current § 1151 claim in June 1997, the less rigorous version of the law in effect prior to October 1, 1997, described immediately below, is applicable. 

In pertinent part, the applicable version of 38 U.S.C. § 1151 provides that where any veteran shall have suffered an injury, or an aggravation of an injury, as the result of hospitalization, medical or surgical treatment, not the result of such veteran's own willful misconduct, and such injury or aggravation results in additional disability or in death, disability compensation shall be awarded in the same manner as if such disability, aggravation, or death were service-connected. 

In Brown v. Gardner, 513 U.S. 115 (1994), the United States Supreme Court held that VA's interpretation of 38 U.S.C. § 1151 as encompassing only additional disability resulting from VA negligence or from accidents during treatment was unduly narrow.  The Supreme Court found that the statutory language of 38 U.S.C. § 1151 (as it existed prior to October 1, 1997) simply required a causal connection between VA hospitalization and additional disability, and that there need be no identification of "fault" on the part of VA.  The Supreme Court further found that the then implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was not consistent with the plain language of 38 U.S.C.A. § 1151 with respect to the regulation's inclusion of a fault or accident requirement. 

However, the Supreme Court further held that not every "additional disability" was compensable.  The validity of the remainder of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 513 U.S. at 120, n.3: "We do not, of course, intend to cast any doubt on the regulations insofar as they exclude coverage for incidents of a disease's or injury's natural progression, occurring after the date of treatment. . . VA's action is not the cause of the disability in those situations."

As relevant, in addition to VA compensation for dysesthesias and hypesthesia of the right neck secondary to surgery to treat a service-connected right carotid artery occlusion (granted by action of this favorable appellate decision as discussed above), the Veteran is currently service connected for a lacerated left cornea with light perception only, status-post surgical enucleation, to include decreased visual acuity of the right eye; total occlusion of the right carotid artery under 38 U.S.C. § 1151; and a right neck scar associated with total occlusion of the right carotid artery under 38 U.S.C. § 1151.  The clinical evidence shows that the Veteran presently wears a prosthetic in lieu of his removed left eye and has impaired vision in his remaining right eye.  He is in receipt of an award of a total rating for individual unemployability with special monthly compensation  for the anatomical loss of his left eye and visual impairment.  

The Veteran asserts that VA failed to take preventative measures between 1991 and 1996 which, had the same been carried out, would have prevented the development of increased blockage in his left carotid artery with subsequent additional disability.  The pertinent medical evidence of record is summarized as follows. 

A private medical record dated in September 1991 shows that there was approximately 30 percent stenosis at the carotid bulb on the Veteran's left carotid.  VA medical records include a May 1994 carotid doppler study showing no significant plaque in the left internal carotid or common carotid arteries. A September 1995 VA carotid doppler comparing the May 1994 report indicates the presence of a 50 - 60 percent occluding stenosis in the left at the origin of the internal carotid artery.  The examiner concluded that, in retrospect, the September 1995 findings were the same as the prior findings shown in the May 1994 study.  A September 1995 notation stated "f/u dopplers, ordered 9/11, should he be fixed?  Asymptomatic but good candidate, no insurance."  In a September 1995 letter, a VA physician advised the Veteran that he had a fairly large amount of blockage and that she would like to get another opinion regarding whether it would be a good idea to obtain further treatment.  She informed the Veteran that she would arrange to have him see a neurologist, but there are no subsequent records pertaining to such treatment in the Veteran's claims file.

In March 1996, the left carotid artery was objectively assessed as 60 percent blocked.  A private physician's letter dated in March 1996 noted that the September 1995 carotid ultrasound showed 50 - 60 percent stenosis on the left side.  The private physician opined that he would consider a left carotid artery endarterectomy procedure if the Veteran became symptomatic, referable to either cerebral hemisphere or if his left carotid blockage progressed to greater than 70 percent stenosis.  In the meantime, he was prescribed one tablet of aspirin daily and to have ultrasounds of his carotid arteries every six months.  An April 1996 VA carotid doppler showed no changes when compared with the findings of a September 1995 study.

Thereafter, the left carotid artery was objectively assessed as having blockages ranging from 50 - 90 percent in VA and private treatment reports.  In particular, an October 2003 VA treatment note shows that the left carotid artery had 65 percent stenosis. 

In May 2005, while addressing the matter of the Veteran's right carotid artery, a VA examiner noted that follow-up appointments on behalf of the Veteran after May 1994 (when the right carotid artery was found to be totally occluded) were of no significant value other than to carefully monitor the state of his left internal carotid artery. The examiner concurred with a private physician's prior opinion that the Veteran should undergo a surgical endarterectomy when the blockage of his left internal carotid artery reached 70 percent stenosis. 

During a June 2006 VA examination, an ultrasound study revealed 65 - 70  percent stenosis of the Veteran's left carotid artery.  However, a private ultrasound performed in May 2009 reflected only 60 - 65 percent stenosis of the left carotid artery. 

A private hospital treatment report shows that in October 2010, the Veteran underwent a left carotid endarterectomy for treatment of a 90 percent circumflex stenosis with associated episodes of his vision in his intact right eye whiting out during physical exercise.

The report of a December 2010 VA examination shows that the findings and opinions presented incorporated the findings of a prior VA examination in April 2010 and a review of the Veteran's entire pertinent clinical history contained in his claims file.  In response to the question as to whether it was as likely as not that an additional disability resulted from no intervention during the first year of onset of the left carotid artery blockage in 1995, the VA examiner opined that the Veteran was followed by his physicians, repeat studies were conducted, and general medical care was provided, but the left carotid stenosis did not appear to have been specifically addressed.  It was therefore the examining physician's opinion that it was as likely as not that the Veteran's recurring visual whiteouts (and also episodes of near-fainting) constituted additional disability that resulted from no intervention during the first year of onset of the left carotid artery blockage in 1995.  However, the December 2010 examination also noted that following the October 2010 left carotid endarterectomy, the Veteran has not experienced further visual whiteouts or near-fainting spells.

The evidence indicates that the first clinical detection of the Veteran's left carotid artery was in September 1995, when he was examined by VA and found to have 50 - 60 percent blockage.  The blockage progressively grew more severe over time, culminating in the 90 percent blockage noted approximately 15 years afterwards, for which he underwent an endarterectomy.  The objective medical evidence very clearly states that upon review of the Veteran's relevant treatment history, a VA physician presented an opinion in December 2010 that the Veteran's left carotid stenosis did not appear to have been specifically addressed upon its initial detection in September 1995, meaning that VA did not provide sufficiently adequate follow-up treatment of this vascular condition.  Subsequent recurrent visual whiteout episodes with near-fainting are documented in the record, which the examiner opined to be manifestations of additional disability that resulted from no intervention during the first year of onset of the left carotid artery blockage in 1995.  Thus, although fault on the part of VA need not be shown under the applicable law and regulations, the clinical evidence indicates that VA was remiss to a degree in inadequately addressing the condition within the first year of its detection, resulting in additional disability.  Because additional disability from VA medical treatment has been shown, disability compensation shall be awarded in the same manner as if such disability was service-connected, and the Veteran's claim is therefore granted. 38 U.S.C.A. § 1151 (1991).  

The evidence in this case is not overwhelmingly supportive of the Veteran's claim.  However, the Board must interpret the evidence in the light most favorable to the Veteran and to accord him the benefit of any doubt.  The evidence being in relative equipoise, therefore, the Veteran must prevail upon application of the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes, however, that the December 2010 VA examination shows that following his October 2010 left carotid endarterectomy procedure, the Veteran has not experienced further visual whiteouts or near-fainting spells.  It appears that the surgery resolved these disabling manifestations.  One basic element for a claim for VA compensation is that there is objective evidence of the current disease or disability for which VA compensation is sought.  Although the additional disability of visual whiteouts or near-fainting spells is apparently not currently demonstrated, because the requirement of the existence of a current disability is satisfied when the  aforementioned disability was manifest at the time the Veteran filed his § 1151 compensation claim and during the pendency of the claim, he is entitled to compensation benefits for that period during which the claimed disability was extent.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The agency of original jurisdiction that will implement this favorable Board decision is thus respectfully advised to consider the preceding discussion when implementing the Veteran's compensation award.


ORDER

A separate rating for dysesthesias and hypesthesia of the right neck as neurological manifestations of residuals resulting from right carotid endarterectomy is granted.

VA compensation under the provisions of 38 U.S.C. § 1151 for a left carotid artery blockage with whiteout and near-fainting episodes is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


